UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7416


OSCAR OMAR LOBO-LOPEZ,

                    Petitioner - Appellant,

             v.

J. ROY ORMOND, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:18-cv-01073-TSE-MSN)


Submitted: March 26, 2019                                         Decided: April 16, 2019


Before DIAZ, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar Omar Lobo-Lopez, Appellant Pro Se. David Thomas Maguire, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Oscar Omar Lobo-Lopez, a federal prisoner, appeals the district court’s order

construing his 28 U.S.C. § 2241 (2012) petition as a successive 28 U.S.C. § 2255 (2012)

motion and denying it for lack of authorization. See 28 U.S.C. § 2255(h). We have

reviewed the record and find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by the district court.

Lobo-Lopez v. Ormond, No. 1:18-cv-01073-TSE-MSN (E.D. Va. Sept. 19, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2